DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive. In Figs. 1 & 2 the characters 22 & 30 point to the same component.

Applicant’s arguments, see p. 6 lines 17-25, filed August 29, 2022, with respect to Fig. 1 & 2 reference character 12 have been fully considered and are persuasive.  The objection of Fig. 1 & 2 reference character 12 has been withdrawn. 

Applicant's arguments filed August 29, 2022 with respect to 112(f) interpretations of claim 8 have been fully considered but they are not persuasive. 
35 USC 112(f) three prong analysis:
A: “evaluation and control unit” is a substitute of “means” that is a generic placeholder” (also called a nonce term or a non-structural term having no specific structural meaning). 
B: The linking phrase “configured to” is functional language that modifies the phrase “evaluation and control unit”
C: The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed functions.

Applicant’s arguments, see p. 7 lines 1-17, filed August 29, 2022, with respect to the 112(f) interpretation of claim 9 have been fully considered and are persuasive.  The 112(f) interpretation of claim 9 has been withdrawn. 

Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive. 
	Regarding “Applicant respectfully submits that the above-passage is nothing more than a “catch-all” regarding the response of a sensor but is wholly irrelevant to the feature at issue that is recited in claim 1.  Therefore, Potyrailo cannot possibly teach or suggest “a capacitive measurement system including at least one capacitive sensor member being in an installed state and a capacitive measurement circuit that is configured for determining a complex impedance of an unknown capacitance from a complex sense current through at least one capacitive sensor member,” as recited in claim 1.”  
	Potyrailo Fig. 2 shows a measured real impedance Zre and a measured imaginary impedance Zim for an RFID sensor.  Therefore the capacitive measurement circuit determines a complex impedance of an unknown capacitance from a complex sense current through the at least one capacitive sensor member.  Additionally, column 7 lines 49-55 establish that the electrical response of the sensor may be characterized by a capacitance change.  
	Regarding “Potyrailo does not even mention a complex sense current flowing through a capacitive sensor member so it is not apparent how a complex impedance is measured according to Potyrailo”.  
Claim 1 of Potyrailo states: “wherein measuring complex impedance comprises measuring at least one of frequency of magnitude of the real part of the complex impedance, resonance peak position of the real part of the complex impedance, resonant frequency of the imaginary part of the complex impedance, antiresonant frequency of the imaginary part of the complex impedance, zero-reactance frequency, quality factor of resonance, peak width, and peak symmetry of the complex impedance response of the antenna.”
Regarding “And finally, the rejection asserts Potyrailo discloses the feature “based on the real part determined at the current temperature (and the determined temperature characteristics of both the real part and the imaginary part, (60) the imaginary part of the impedance determined at the current temperature)”
Potyrailo column 8 lines 13-24 discloses establishing a relationship between the temperature and the characteristics of the real and imaginary impedances.  
Regarding “furthermore Fig. 9 of Potyrailo shows “the prediction of temperature response from an embodiment of a single RFID sensor S1: … It is absolutely not apparent how this statement can be interpreted as “correcting (60) the imaginary part of the impedance determined at the current temperature) as recited in claim 1.”
Fig. 9 show impedance as a function of temperature with fits to the data points, this then gives a prediction or estimate of the impedance for some temperature measurement where the coefficients in the regression curves correct the relationship between impedance vs temperature.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "22 in Fig. 1 & 2" and "30 in Fig. 1 & 2" have both been used to designate an element in the figures which is either "digital data memory unit" or "software module".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"configured for determining a complex impedance of an unknown capacitance..." in claim 1 lines 4-5
"configured for determining a complex impedance of an unknown capacitance..." in claim 7 lines 4-5
"configured to control the capacitive measurement circuit..." in claim 7 lines 8-9
"configured to automatically execute steps of a method comprising:..." in claim 8 lines 2-3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 1-8 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potyrailo et al. (US 7911345 B2) "Methods and Systems for Calibration of RFID sensors". 

Regarding claim 1, Potyrailo teaches a method of operating a capacitive measurement system (Fig. 1, impedance measurement incorporates capacitance measurement) for compensation of temperature influence (Fig. 8), the capacitive measurement system including at least one capacitive sensor member being in an installed state and a capacitive measurement circuit that is configured for determining a complex impedance of an unknown capacitance from a complex sense current through the at least one capacitive sensor member (Fig. 3, column 7 lines 47-61: a RFID complementary interdigital electrode sensor structure with a variable dielectric is a capacitive measurement system with a capacitor where the impedance of the RFID device is altered when the permittivity of the dielectric between electrodes of the capacitor is changed), the method comprising at least the following steps: - carrying out a calibration measurement by; - determining a plurality of complex impedances at a plurality of different temperatures (Fig. 8, Fig. 8 shows impedances at multiple temperatures), at least one complex impedance at each temperature, wherein a range of the plurality of different temperatures includes a reference temperature (Fig. 9B shows an equation where the terms in the Taylor expansion are determined by solving a polynomial representing the temperature characteristics for values of the reference temperatures), and - determining temperature characteristics of both the real part and the imaginary part of the determined impedances (Fig. 2, Fig. 2 shows that the impedance’s real and imaginary parts are being measured and Fig. 9B), - carrying out an impedance measurement of the unknown capacitance at a current temperature and determining the real part and the imaginary part of the measured impedance (Fig. 2, Zre & Zim ), - based on the real part determined at the current temperature and the determined temperature characteristics of both the real part and the imaginary part (Fig. 2, for each temperature and drive frequency ), correcting the imaginary part of the impedance determined at the current temperature (use the regression equation shown in Fig. 9B to correct for the change in impedance due to measurement at a temperature different from the reference temperature).

Regarding claim 2, Potyrailo teaches the method as claimed in claim 1, wherein the step of correcting the determined imaginary part (Fig. 2 imaginary part of the impedance Zim) includes obtaining a current temperature from the real part of the impedance (Fig. 2 real part of the impedance Zre) determined at the current temperature and the determined temperature characteristic of the real part (Fig.9B, measured sensor response with the known characteristic can find the current temperature), and using the obtained current temperature and the determined imaginary part temperature characteristic for determining a correction amount for the imaginary part (column 8 lines 17-33, in an overdetermined system (such as two equations and one unknown) the system can be solved for that one unknown).

Regarding claim 3, Potyrailo teaches the method as claimed in claim 1, wherein the step of correcting the determined imaginary part (Fig. 2 imaginary part of the impedance Zim) of the determined impedance (Fig. 2, Fig. 2 shows that the impedance’s real and imaginary parts are being measured and Fig. 9B) is carried out according to linear transfer function 
    PNG
    media_image1.png
    18
    230
    media_image1.png
    Greyscale

((                        
                            I
                            m
                            p
                            e
                            d
                            a
                            n
                            c
                            e
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            c
                                            u
                                            r
                                            r
                                        
                                    
                                
                            
                            =
                            I
                            m
                            p
                            e
                            d
                            a
                            n
                            c
                            e
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                            e
                                            f
                                            f
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∂
                                    I
                                    m
                                    p
                                    e
                                    d
                                    a
                                    n
                                    c
                                    e
                                    (
                                    
                                        
                                            T
                                            e
                                            m
                                            p
                                        
                                        
                                            r
                                            e
                                            f
                                            f
                                        
                                    
                                    )
                                
                                
                                    ∂
                                    
                                        
                                            T
                                            e
                                            m
                                            p
                                        
                                        
                                            r
                                            e
                                            f
                                            f
                                        
                                    
                                
                            
                            ×
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            c
                                            u
                                            r
                                            r
                                        
                                    
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            r
                                            e
                                            f
                                            f
                                        
                                    
                                
                            
                             
                            t
                            o
                             
                            f
                            i
                            r
                            s
                            t
                             
                            o
                            r
                            d
                            e
                            r
                             
                            a
                            t
                             
                            l
                            e
                            a
                            s
                            t
                             
                            w
                            i
                            t
                            h
                            i
                            n
                             
                            i
                            n
                            t
                            e
                            r
                            v
                            a
                            l
                        
                    ,                         
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            =
                             
                            
                                
                                    ∂
                                    
                                        
                                            Y
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                
                                
                                    ∂
                                    
                                        
                                            X
                                        
                                        
                                            c
                                            u
                                            r
                                            r
                                        
                                    
                                
                            
                            ×
                            
                                
                                    ∂
                                    
                                        
                                            X
                                        
                                        
                                            c
                                            u
                                            r
                                            r
                                        
                                    
                                
                                
                                    ∂
                                    
                                        
                                            T
                                        
                                        
                                            c
                                            u
                                            r
                                            r
                                        
                                    
                                
                            
                             
                            &
                             
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                            =
                            (
                            
                                
                                    T
                                
                                
                                    c
                                    u
                                    r
                                    r
                                
                            
                            -
                            
                                
                                    T
                                
                                
                                    r
                                    e
                                    f
                                    f
                                
                            
                        
                    ) wherein Yref denotes the corrected imaginary part of the impedance related to the reference temperature Tref, Ycurr denotes the uncorrected imaginary part of the impedance determined at the current temperature Tcurr, Xcurr denotes the real part of the impedance determined at the current temperature Tcurr, and a0 and a1 are constant numerical values obtained by the steps of carrying out the calibration measurement (column 8 lines 17-33, in an overdetermined system (such as two equations and one unknown) the system can be solved for that one unknown.  Xcurr was solved for using a measured value which leaves Yref as the only remaining unknown in the only remaining equation).

Regarding claim 4, Potyrailo teaches the method as claimed in, claim 1, wherein the step of determining the temperature characteristics includes applying a fitting procedure  on the real parts (column 8 lines 13-28: “Multivariate calibration utilizes the full complex impedance spectra for calibration, or at least two of individually measured parameters (Zp, Fp, Fz, F1, F2), or at least two of any other parameters that can be extracted from the response of the resonance circuit of the RFID sensor. Nonlimiting examples of these additional parameters are quality factor of resonance, phase angle, and magnitude of impedance of the resonance circuit response of the RFID sensor”) of the determined impedances and applying a fitting procedure on the imaginary parts (since the fit is done on the full complex impedance it is done on both the real and imaginary parts) of the determined impedances to obtain a closed formula for describing the respective temperature characteristic (Fig. 9B).

Regarding claim 5, Potyrailo teaches the method as claimed in claim 4, wherein the closed formula obtained by the fitting procedure is formed as a polynomial of the temperature (Fig. 9B shows the polynomial fit Y=824.022-4.16518x+1.27E-2x**2).

Regarding claim 6, Potyrailo teaches the method as claimed in claim 1, wherein the step of determining the temperature characteristics (Fig. 9B) includes partitioning the range of the plurality of different temperatures into a plurality of intervals (Fig. 8, shows the temperature range of 30-65 partitioned into 5 degree intervals) and calculating a slope of the temperature characteristic for each interval of the partitioning (Fig. 8 & 9B, for each temperature measurement in Fig. 8 can use a function such as that in 9B to interpolate), and wherein the step of correcting is based on the slopes of the intervals between the current temperature and the reference temperature and a width of these intervals (                        
                            I
                            m
                            p
                            e
                            d
                            a
                            n
                            c
                            e
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            c
                                            u
                                            r
                                            r
                                        
                                    
                                
                            
                            =
                            I
                            m
                            p
                            e
                            d
                            a
                            n
                            c
                            e
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                            e
                                            f
                                            f
                                        
                                    
                                
                            
                            +
                            
                                
                                    δ
                                    I
                                    m
                                    p
                                    e
                                    d
                                    a
                                    n
                                    c
                                    e
                                    (
                                    
                                        
                                            T
                                            e
                                            m
                                            p
                                        
                                        
                                            r
                                            e
                                            f
                                            f
                                        
                                    
                                    )
                                
                                
                                    δ
                                    
                                        
                                            T
                                            e
                                            m
                                            p
                                        
                                        
                                            r
                                            e
                                            f
                                            f
                                        
                                    
                                
                            
                            ×
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            c
                                            u
                                            r
                                            r
                                        
                                    
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            r
                                            e
                                            f
                                            f
                                        
                                    
                                
                            
                             
                            t
                            o
                             
                            f
                            i
                            r
                            s
                            t
                             
                            o
                            r
                            d
                            e
                            r
                             
                            a
                            t
                             
                            l
                            e
                            a
                            s
                            t
                             
                            w
                            i
                            t
                            h
                            i
                            n
                             
                            i
                            n
                            t
                            e
                            r
                            v
                            a
                            l
                             
                        
                    ,Taylor expansion fits this curve and even if the whole range is split into subintervals and these subintervals individually fit (so long as the boundaries are required to be smooth) then a single Taylor expansion (possibly with more terms) would fit the whole range and therefore breaking the range into segments and individually fitting a Taylor series to each segment isn’t distinct from fitting a Taylor series to the whole range).

Regarding claim 7, Potyrailo teaches a capacitive measurement system including: at least one capacitive sensor member being in an installed state, -4-§371 of PCT/EP2019/063302 a capacitive measurement circuit that is connected to the at least one capacitive sensor member and that is configured for determining a complex impedance of an unknown capacitance from a complex sense current through the at least one capacitive sensor member (Fig. 3, column 7 lines 47-61: a RFID complementary interdigital electrode sensor structure with a variable dielectric is a capacitive measurement system with a capacitor where the impedance of the RFID device is altered when the permittivity of the dielectric between electrodes of the capacitor is changed), - an evaluation and control unit that is connected to the capacitive measurement circuit for receiving data signals and that is configured: - to control the capacitive measurement circuit to carry out an impedance measurement of the unknown capacitance at a current temperature and to determine the real part and the imaginary part of the measured impedance, and - based on the real part determined at the current temperature and the determined temperature characteristics of both the real part and the imaginary part (Fig. 2, for each temperature and drive frequency ), to correct the imaginary part of the impedance determined at the current temperature.

Regarding claim 8, Potyrailo teaches the capacitive measurement system as claimed in claim 7, wherein the evaluation and control unit is configured to automatically execute steps of a method comprising: - carrying out a calibration measurement by: - determining a plurality of complex impedances at a plurality of different temperatures (Fig. 8, Fig. 8 shows impedances at multiple temperatures), at least one complex impedance at each temperature, wherein a range of the plurality of different temperatures includes a reference temperature (Fig. 9B shows an equation where the terms in the Taylor expansion are determined by solving a polynomial representing the temperature characteristics for values of the reference temperatures), and - determining temperature characteristics of both the real part and the imaginary part of the determined impedances (Fig. 2, Fig. 2 shows that the impedance’s real and imaginary parts are being measured and Fig. 9B), - carrying out an impedance measurement of the unknown capacitance at a current temperature and determining the real part and the imaginary part of the measured impedance (Fig. 2, Zre & Zim ), - based on the real part determined at the current temperature and the determined temperature characteristics of both the real part and the imaginary -5-§371 of PCT/EP2019/063302 part, correcting the imaginary part of the impedance determined at the current temperature (use the regression equation shown in Fig. 9B to correct for the change in impedance due to measurement at a temperature different from the reference temperature); wherein the step of correcting the determined imaginary part includes obtaining a current temperature from the real part of the impedance determined at the current temperature and the determined temperature characteristic of the real part (Fig.9B, measured sensor response with the known characteristic can find the current temperature), and using the obtained current temperature and the determined imaginary part temperature characteristic for determining a correction amount for the imaginary part (column 8 lines 17-33, in an overdetermined system (such as two equations and one unknown) the system can be solved for that one unknown).

Regarding claim 10, Potyrailo teaches a non-transitory computer- readable medium for controlling automatic execution of steps of the method of claim 1, wherein method steps are stored on the computer-readable medium as a program code (column 5 lines 20-23:“an integrated circuit (memory chip) for storing and processing information and modulating and demodulating a radio frequency signal. This memory chip can also be used for other specialized functions”, processing information means it is running program code), and wherein the computer-readable medium comprises a part of the capacitive measurement system or of a separate control unit and is executable by a processor unit (if the system can process information then it must have a processor) of the capacitive measurement system or of the separate control unit (column 8 lines 53-55: “stored analytical fit coefficients and the computed value of the parameter is sent to a display device or to a control device”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo et al. (US 7911345 B2) "Methods and Systems for Calibration of RFID sensors" in view of Laurent et al. (US 9764668 B2) "Diagnostic Capacitive Occupancy or Proximity Detector". 

Regarding claim 9, Potyrailo teaches the capacitive measurement system as claimed in claim 7, 
Potyrailo does not teach being configured to be installed in a vehicle for a vehicular application.
Laurent does teach being configured to be installed in a vehicle for a vehicular application (Fig. 4 & 5). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Potyrailo with the teachings of Laurent.  The motivation would be to make the occupancy detection system of Laurent less likely to err due to temperature changes as they would be accounted for in the system of Potyrailo.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2858

/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2858